 
 
MARLBOROUGH UNDERWRITING AGENCY LIMITED
 
 
and
 
THOMAS BOLT
 
 
 
 
EMPLOYMENT AGREEMENT
 



 


 



--------------------------------------------------------------------------------


 


 
THIS AGREEMENT is made as of the 1st of December, 2008 between Marlborough
Underwriting Agency Limited, a limited liability company incorporated in London
whose registered office is at 20 Birchin Lane, London; and Thomas Bolt of Flat 7
, 7 Egerton Place, London, England SW3 2EF.
the “Employee”).
 
WHEREBY IT IS AGREED as follows:
 
1)           Definitions and Interpretation
Headings in this document do not affect interpretation and are for convenience
only. In addition to the words and expressions hereinbefore defined the
following words and expressions shall have the meanings hereinafter ascribed to
them:
 
a)
“Affiliate” means in relation to a company, any other company which is a
subsidiary of that company, which controls that company or which is controlled
by any person who controls that company. For the purposes of this definition,
“control”, when used with respect to any company, means the power to direct the
management and policies of such company, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing;

 
b)
“Business Day” means any day normally treated as a business day in Bermuda;

 
c)
“Cause” means:

 
(i)
a material breach by the Employee of any contract between the Employee and the
Company, including this Agreement;
 
(ii)
 
the wilful and continued failure or refusal by the Employee to perform any
duties reasonably required by the Company, after notification by the Company of
such failure or refusal, and failing to correct such behaviour within 20 days of
such notification;
 
(iii) 
commission by the Employee of a criminal offence or other offence of moral
turpitude,
 
(iv)
 
perpetration by the Employee of a dishonest act or common law fraud
against the Company or a client thereof;
 
(v)
 
the Employee wilfully engaging in misconduct which is materially injurious to
the Company, including without limitation, the disclosure of any trade secrets,
financial models, or computer software to persons outside the Company without
the consent of the Company;

 
 

--------------------------------------------------------------------------------


 

 

 
d)
“Commencement Date” has the meaning set out in paragraph 3 of Schedule 1;
 
e)
“Employment” means the employment of the Employee pursuant to this Agreement;
 
f)
“Intellectual Property Rights” means rights in inventions, patents, trade marks,
service marks, design rights (whether registrable or otherwise), trade and
business names, copyrights (including rights in computer software), database
rights and semiconductor topography rights (whether or not any of these is
registered and including applications for registrations) and all rights or terms
of protection of a similar nature or having equivalent or similar effect to any
of these which may subsist anywhere in the world;
 
g)
“Staff Policy Manual” means such document or documents produced by the Company
which set out the policies and procedures of the Company and which may be
amended from time to time;
 
h)
“Termination Date” means the date on which the Employee’s employment with the
Company ceases in accordance with the provisions of this Agreement.

 

2) Appointment  
a)
The Company hereby appoints the Employee and the Employee hereby accepts the
position set out in paragraph 1 of Schedule 1 and shall have such
responsibilities as the Company may from time to time direct.
 
b)
The Employee may be required to provide services to Affiliates of the Company.
 
c)
The foregoing appointment shall be subject to:
   
i)
satisfactory reference/background checks conducted by or on behalf of the
Company; and
   
ii)
where applicable, the existence of a work permit entitling the Employee to work
lawfully in the United Kingdom.



3)           Duration of Appointment
The Employment shall be deemed to have commenced on the Commencement Date and
shall continue unless terminated in accordance with the provisions of this
Agreement.
 
 
3

--------------------------------------------------------------------------------


 
 

4) Place of Employment       
The Employee’s place of employment is set out in paragraph 2 of Schedule 1. 
    5) Compensation  
a)
Salary, Benefits and Deductions from Salary
   
i)
The salary payable to the Employee shall be the sum as set out in paragraph 4 of
Schedule 1, and shall be payable by equal monthly instalments in arrears on the
last Business Day of each month.
   
ii)
The Company shall review the salary annually in January beginning January 2010
and the rate of salary may, at the Company’s sole discretion, be increased
effective from the date of review.

                     

6)
Vacation 
 
  The Employee shall be entitled to paid vacation in accordance with paragraph 7
of Schedule 1, such vacation to be taken in accordance with the Staff Policy
Manual.        7)
Amendments and Waivers
 
 
(a)
No amendments to the provisions of this Agreement shall be effective unless in
writing and signed by the parties hereto or their duly authorized
representatives.
 
 
(b)
All rights, remedies and powers conferred upon the parties hereto are cumulative
and shall not be deemed or construed to be exclusive of any other rights,
remedies or powers now or hereafter conferred upon the parties hereto or either
of them by law or otherwise.
 
 
(c)
Any failure at any time to insist upon or enforce any such right, remedy or
power shall not be construed as a waiver thereof.
 
8)
Warranty
 
 
The Employee represents and warrants that he is not a party to any agreement,
contract (whether of employment or otherwise) or understanding, which would in
any way restrict or prohibit him from: 
 
 
(a)
undertaking or performing any of the duties of the Employment in accordance with
the terms and conditions of this Agreement; or 



           
4

--------------------------------------------------------------------------------



 

 
(b)
utilizing any materials which the Employee proposes to use in the course of his
employment with the Company whether in hard copy or stored in an electronic
storage device.
 
9) Covenants        
(a)
The Employee expressly covenants that all Intellectual Property Rights relating
in anyway to the business activities (or incidental to the use of company time
and or property) of the Company or its Affiliates which may be discovered,
invented, improved or developed by the Employee during his Employment with the
Company, whether during regular office hours or otherwise and whosesoever
discovered, invented, improved or developed will be the exclusive and sole
property of the Company and its Affiliates.
 
(b)
The Employee undertakes to disclose promptly to the Company and hereby assigns
to the Company without further compensation, all rights, title and interest in
the said discoveries, inventions, improvements and developments whether
conceived and developed solely by the Employee or jointly with others and will
on the request of the Company execute all documents and do all such things as
may be requested by the Company or its Affiliates to confirm or perfect the
rights title and interest in such property provided that the Company will bear
all costs and expenses associated therewith.

 

10)
Notice 
 
 
a)
Any notice required or authorized hereunder shall be in writing and may be
served:-
   
i)
by personal delivery; or
   
ii)
by facsimile; or
   
iii)
by email with a receipt evidencing that the recipient has read the email.
 
b)
In proving service of any notice hereunder it shall be sufficient to prove:-
   
i)
in the case of a notice delivered personally, that it was left at the address
for notices herein or any substituted address;
   
ii)
in the case of a notice sent by facsimile, that it was properly transmitted to
the last known facsimile number; and

 
 

 
5

--------------------------------------------------------------------------------


 
 

   
iii)
in the case of a notice sent by email that the computer of the person sending
the email message has generated a receipt evidencing that the recipient has read
the email message.
 
c)
The address for service of notices on the Company is at its principal place of
business.
 
d)
The address for service of notices on the Employee is at his residence on the
records of the Company.

 

11)
Confidentiality
 
 
a)
The Employee shall not at any lime during his employment (except as is necessary
and proper in the course of his employment) or at any time after the Termination
Date disclose to any person any information as to the practice, business
dealings or affairs of the Employer, its affiliates or any of the Employers
customers or clients or as to any other matters which may come to his knowledge
by reason of his employment with the Company.
 
b)
The Employee shall at the time of executing this Agreement execute the
undertaking of Secrecy attached in Schedule 2.
 
12)
Notice of Termination
 
 
Subject to Clause 13, this Agreement may be terminated in accordance with
paragraph 8 of Schedule 1.
 
13)
Summary Dismissal for Cause
 
 
The Company reserves the right to summarily dismiss the Employee for Cause.
 
 
14)
Misuse of Company Property
 
 
a)
The Employee shall not use any of the Company’s property including, but not
limited to computer equipment and software, for personal use except moderate use
of the Internet and email by the Employee, which does not interfere with the
performance of their duties, and which does not include the reading or viewing
of offensive or illegal material.
 
b)
The Company reserves the right to read all paper and computer files of the
Employee on premises and any information stored on any electronic device which
is the property of the Company.

 


6

--------------------------------------------------------------------------------


 
15)           Outside Employment
The Employee shall be permitted to hold any outside directorships or employment
only as agreed with the written consent of the Company. The Employee is
permitted to perform the functions enumerated in Schedule 4 for various
Berkshire Hathaway entities.
 
16)           Staff Policy Manual
The Employee agrees to abide by the terms of the Company Staff Policy Manual as
amended from time to time. The Company Staff Policy Manual shall be available to
the Employee.
 
17)           Miscellaneous
This Agreement shall supersede any other contracts between Marlborough
Underwriting Agency limited, its affiliates and the Employee and shall be
subject to the additional terms set out in paragraph 9 of Schedule 1.
 
18)           Whole Agreement
This Agreement constitutes the whole agreement between the parties. All other
agreements (if any) for service between the Company and the Employee or any
other member of the Group are hereby abrogated and superseded.
 
19)           Law and Jurisdiction

 
i)
The interpretation, construction and effect of this Agreement shall be governed
and construed in all respects in accordance with the laws of England and the
parties hereby submit to the non-exclusive jurisdiction of the English Courts.
 
ii)
This Agreement may be entered into in any number of counterparts and by the
parties to it on separate counterparts, each of which when so executed and
delivered shall be an original.
 
iii)
All disputes, controversies or claims arising out of, relating to, or in
connection with, this contract, or breach, termination or validity thereof,
shall be finally settled by arbitration. The arbitration shall be conducted in
accordance with the Arbitration Act 1996, except as same may be modified herein
or by mutual agreement of the parties. The seat of the arbitration shall be
England, and it shall be conducted in the English language. The arbitration
shall be conducted by one arbitrator who shall be selected jointly by the
parties. The arbitral award shall be in writing, shall state reasons for the
award, and be final and binding on the parties. The award may include an award
of costs, including reasonable attorneys’ fees and disbursements. Judgment on
the award may be entered by any court having jurisdiction thereof or having
jurisdiction over the parties or their assets

 


7

--------------------------------------------------------------------------------


 



 
i)
The interpretation, construction and effect of this Agreement shall be governed
and construed in all respects in accordance with the laws of England and the
parties hereby submit to the non-exclusive jurisdiction of the English Courts.
 
ii)
This Agreement may be entered into in any number of counterparts and by the
parties to it on separate counterparts, each of which when so executed and
delivered shall be an original.
 
iii)
All disputes, controversies or claims arising out of, relating to, or in
connection with, this contract, or breach, termination or validity thereof,
shall be finally settled by arbitration. The arbitration shall be conducted in
accordance with the Arbitration Act 1996, except as same may be modified herein
or by mutual agreement of the parties. The seat of the arbitration shall be
England, and it shall be conducted in the English language. The arbitration
shall be conducted by one arbitrator who shall be selected jointly by the
parties. The arbitral award shall be in writing, shall state reasons for the
award, and be final and binding on the parties. The award may include an award
of costs, including reasonable attorneys’ fees and disbursements. Judgment on
the award may be entered by any court having jurisdiction thereof or having
jurisdiction over the parties or their assets.

 
 
IN WITNESS WHEREOF the parties hereto have set their hands the date first above
written.

 


Marlborough Underwriting Agency Limited
 
 
           /s/ Thomas Bolt  
Mark Byrne
Director
 
Thomas Bolt
Employee
 


 
8

--------------------------------------------------------------------------------


 
Schedule 1
 
1.
Position
Chief Executive Officer
2.
Place of employment and hours of work:
The Employee shall perform his duties in the United Kingdom and may be required
to travel to such places in the United Kingdom and abroad as is necessary in
order to perform his duties as Chief Executive Officer During any period of
travel, the terms and conditions set out in this Agreement will continue to be
applicable.  The Employee shall be required to work such hours as may reasonably
be required for the proper performance of duties.
3.
Commencement Date:
1 December 2008
4.
Salary:
£560,000 per annum payable monthly on the 23rd of each month.
5.
Deductions from Salary
All taxes and other contributions required to be paid by the Employee in the
United Kingdom will be deducted from the Employee’s salary.
   
a)
Medical Insurance. The Company and the Employee will each contribute 50% towards
the cost of medical insurance;
   
b)
Group Pension. The Company will match any voluntary employee pension
contribution deducted from their salary of up to 3% of the employee Base Salary.
This is in addition to the Company Contribution offered in paragraph 9 section F
of this Schedule.

 
 
9

--------------------------------------------------------------------------------


 
7.
Vacation:
The Employee will be entitled to 25 days vacation per annum (exclusive of
customary public holidays in the United Kingdom).
8.
Notice of Termination:
(A)
This Agreement may be terminated by either party 180 notice in writing to the
other or, in the case of the Company giving notice to the Employee, such other
period of notice as may be required by law in the United Kingdom, if greater.
The Company may, in its sole discretion, pay salary in lieu of notice of
termination.
   
 (B)
If the Employee leaves the Company during a calendar year, the Company may at
its discretion:
     
i)
require the Employee to take during the Employee’s notice period any entitlement
to vacation which will have accrued by the Termination Date but which has not
been taken; or
     
ii)
pay the Employee in lieu of vacation accrued but not taken by the Termination
Date; or
     
iii)
deduct from the Employee’s final salary payment or (in the event that this is
insufficient) require the Employee to pay to the Company, an amount representing
salary paid during vacation taken but not accrued by the Termination Date.
9.
Miscellaneous
(A)
Continuous Employment
The Employee’s continuous  period of employment commences on the Commencement
Date.
   
(B)
Collective Agreements
There are no collective agreements which directly affect the terms and
conditions set out in this Agreement.

 
 
10

--------------------------------------------------------------------------------


 
 

   
(C)
Sickness Procedure
The Company Sickness Procedure is set out in the Company Staff Policy Manual.
   
(D)
Disciplinary Procedure
The disciplinary procedure is set out in Schedule 3 of this Agreement.
   
(E)
Grievance Procedure
The grievance procedure is set out in Schedule 3 of this Agreement.
   
(F)
Pensions
No contracting-out certificate is in force in respect of your employment under
this Agreement. The Company will contribute 3% of Employee base salary to a
group pension plan In addition to matched contributions as outlined in Paragraph
5 (b) of this schedule


 
11

--------------------------------------------------------------------------------


 
Schedule 2
Undertaking of Secrecy
TO:           Marlborough Underwriting Agency Limited
HEREBY UNDERTAKE THE FOLLOWING:-
 
1.
That during the course of my employment with Marlborough Underwriting Agency
Limited, I will keep secret the affairs and concerns of Marlborough Underwriting
Agency Limited and its affiliates (the “Company”), and the nature and
particulars of the Company including, but not limited to its investors, clients,
transactions, trading models and trading strategies, or the financial results or
performance figures of the Company or any client or strategy that may come to my
attention during the course of my employment with the Company (“Confidential
Information”).
 
2.
That after my departure from the Company, I will not disclose to any person the
affairs of the Company, including, but not limited to its investors, clients,
transactions, trading models and trading strategies or the financial results or
performance figures of the Company or any client or strategy that may come to my
attention during the course of my employment with the Company.
 
3.
That upon my departure from the Company, I will not take with me any
Confidential Information belonging to or concerning the Company, or its clients,
whether in printed form or on any electronic storage device.
 
4.
In the event that I do have in my possession any Confidential Information
following my departure from the Company, I undertake to deliver such information
to the Company within 3 days of my departure. If personal delivery of such
information is either not possible or inconvenient, I undertake to contact the
President of the Company and arrange a suitable method of disposal of such
confidential information within three days of my departure.

 
I hereby acknowledge that any breach of this undertaking may result in my
dismissal from the Company, and that my obligations under this undertaking
continue after the termination of my employment with the Company.
 
Signature
 
 
/s/ Thomas A. Bolt 
 
Name
 
 
 
Thomas Bolt
 
Witness
 
   
Date
 
 
1 December 2008
 

 
 


12

--------------------------------------------------------------------------------


 


Schedule 3
Disciplinary Procedure
 
Step one
●
The employer sets out in writing to the employee, their alleged conduct,
characteristics or other circumstances which have led the employer to
contemplate disciplinary action or dismissal and the employee must be invited to
a meeting to discuss the matter.
 
Step two
●
The meeting must take place before any action is taken (other than suspension).
 
●
The meeting must not take place unless (i) the employer has informed the
employee of the basis for the grounds given in the original notice of
disciplinary action or dismissal and (ii) the employee has had a reasonable
opportunity to consider their response to such information.
 
●
The employee must take all reasonable steps to attend the meeting.
 
●
After the meeting the employee must be informed of the employer’s decision and
their right of appeal against such decision if they are not satisfied with it.
 
Step three
● 
If the employee wishes to appeal they must inform their employer.
 
●
If an employee has informed the employer of their wish to appeal the employer
must invite the employee to attend a further meeting.
 
●
The employee must take all reasonable steps to attend the meeting.
 
●
The appeal meeting need not take place before the dismissal or disciplinary
action takes effect.
 
●
After the appeal meeting  the employer must inform the employee of its final
decision.



 
Grievance Procedure
 
Step one
●
The employee must set out their grievance and the basis for it in writing and
send it to the employer.
Step two
●
The employer must invite the employee to attend a meeting to discuss the
grievance.
●
The meeting must not take place unless (i) the employee has informed the
employer what the basis for the grievance was when they made their written
statement and (ii) the employer has had a reasonable opportunity to consider its
response to such information.



 
 

--------------------------------------------------------------------------------




 

●
The employee must take all reasonable steps to attend the meeting.
●
After the meeting the employer must inform the employee of his response to the
grievance and notify the employee of their right to appeal if they are not
satisfied with that decision.

 

Step three  ●
The employee must inform their employer of their wish to appeal.
  ●
If an employee has informed the employer of their wish to appeal the employer
must invite the employee to attend a further meeting.
  ●
The employee must take all reasonable steps to attend.
     
●
After the appeal meeting the employer must inform the employee of its final
decision.



 
General requirements applicable to all procedures



●
Each action under the procedures must be taken without unreasonable delay.
●
The timing and location of meetings must be reasonable and meetings must be
conducted in a manner which allows both the employer and employee to explain
their case.
●
In the case of appeal meetings the employer should, as far as reasonably
practicable, be represented by a more senior manager than attended the first
meeting (unless the most senior manager attended that meeting).
●
Employees will have the right to be accompanied at any meetings held under these
statutory procedures by a trade union representative or fellow worker. The
representative will be allowed to address the meeting but may not answer
questions on behalf of the employee.





2

--------------------------------------------------------------------------------






Schedule 4
Permitted Outside Employment
 
It is agreed that the following outside activities, separately enumerated by
Berkshire Hathaway, are permitted, on the basis that they will not occupy more
than 20% of the Employee’s working time measured monthly.
 
1)
Participation on Boards as a Director, committee member, or Chairman of any
UK-based Berkshire Hathaway entity.
2)
Attendance at meetings and general management of Berkshire Hathaway entities in
the UK.
3)
Such duties outside the UK as Berkshire may request and the Company may permit
in its reasonable discretion.
4)
The Employee agrees to take all reasonable measures to preserve the
confidentiality of Berkshire information as well as Company information.



 
 
---ENDS---
 

--------------------------------------------------------------------------------

 